     Case 2:20-cr-00054 Document 76 Filed 05/27/21 Page 1 of 3 PageID #: 302



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA

v.                                             CRIMINAL NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV



     FIFTH SUPPLEMENTAL RESPONSE OF THE UNITED STATES OF AMERICA
           TO DEFENDANT'S STANDARD DISCOVERY REQUESTS, AND
        REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

       Pursuant    to   Rule   16   of   the    Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case on March 16, 2020, and March 4, 2021,

the United States of America, by counsel, herewith responds to

each of defendant's Standard Discovery Requests as follows:

       Third Supplemental Response:

       In this case, the United States provides expansive discovery,

which has been made available to defense counsel by disc on March

4, 2021, April 30, 2021, May 27, 2021, and by email on March 16,

2021. The United States hereby incorporates by reference its prior

discovery responses on March 30, 2020 (ECF 34), May 20, 2020 (ECF

38), August 24, 2020 (ECF 48), March 18, 2021 (ECF 70), April 30,

2021 (ECF 75), and further supplements its responses as follows:
   Case 2:20-cr-00054 Document 76 Filed 05/27/21 Page 2 of 3 PageID #: 303



     Request H: Disclose to defendant all evidence favorable to
defendant, including impeachment evidence, and allow defendant to
inspect, copy or photograph such evidence.
     Response:    The United States is unaware of any such evidence

other than that which may otherwise be included herein and in its

supplemental responses. As a precautionary measure, the United

States discloses that the “boosters” referred to in the charging

documents of this case and who may testify at trial have criminal

records. The United States has endeavored to compile the criminal

history on each potential witness and provides the criminal history

records herein. By producing the records, the United States does

not concede the records, or the information contained within, are

admissible at trial.

     REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.


                                   Respectfully submitted,

                                   UNITED STATES OF AMERICA

                                   LISA G. JOHNSTON
                                   Acting United States Attorney



                                     2
   Case 2:20-cr-00054 Document 76 Filed 05/27/21 Page 3 of 3 PageID #: 304



                                   s/Andrew J. Tessman
                                   ANDREW J. TESSMAN
                                   Assistant United States Attorney
                                   WV State Bar No. 13734
                                   300 Virginia Street, East, Room 4000
                                   Charleston, WV 25301
                                   Telephone: 304-345-2200
                                   Fax: 304-347-5104
                                   E-mail: andrew.tessman@usdoj.gov




                         CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “FIFTH SUPPLENTAL

RESPONSE OF THE UNITED STATES OF AMERICA TO DEFENDANT'S STANDARD

DISCOVERY REQUESTS, AND REQUEST OF THE UNITED STATES FOR RECIPROCAL

DISCOVERY,” has been electronically filed and service has been

made on opposing counsel by virtue of such electronic filing this

27th day of May, 2021 to:

     Timothy J. LaFon
     CICCARELLO DELGIUDICE & LAFON
     Suite 100
     1219 Virginia Street East
     Charleston, WV 25301-2912



                                         By:   s/ Andrew J. Tessman




                                     3
